Case 1:69-cv-14430-TAD Document 95 Filed 09/03/20 Page 1 of 10 PageID #: 962




                           UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                  ALEXANDRIA DIVISION

 UNITED STATES OF AMERICA,                     *      CIVIL ACTION NO. 69-14430
      Plaintiff                                *
                                               *
 VERSUS                                        *      JUDGE DOUGHTY
                                               *
 CATAHOULA PARISH SCHOOL                       *
 BOARD, et al.,                                *
     Defendants                                *
                                               *

                                            RULING

        This is a desegregation action originally brought in 1969 by the United States of America

(“the United States”) against the Catahoula Parish School Board (“the Board”) and the individual

members of the Board at that time.

        Pending before the Court is a Joint Motion for Declaration of Unitary Status [Doc. No.

94]. The United States has reviewed the compliance of the Board (collectively, the “Parties”)

with the 1969 court order that permanently enjoined it from operating a dual system of schools

segregated on the basis of race. Based on a review of the information provided by the Board

and other data, the United States advised the Board that in its view the Board has fulfilled its

affirmative desegregation obligations under applicable federal law. The Parties now move the

Court for a declaration that the Board has achieved unitary status in the final areas of student

assignment, faculty and staff assignment, facilities, and quality of education, and for dismissal of

this case.

        For the following reasons, the motion is GRANTED. The Court finds that the Board has
                                                 1
Case 1:69-cv-14430-TAD Document 95 Filed 09/03/20 Page 2 of 10 PageID #: 963



achieved unitary status in the remaining areas, relinquishes supervision, and dismisses this case

with prejudice.

   I. PROCEDURAL BACKGROUND

       The United States initiated this lawsuit on February 10, 1969, seeking to enjoin the

Board from operating a dual school system based on race. On July 29, 1969, this Court ordered

the Board to effectuate a specific desegregation plan designed to disestablish the dual school

system that existed in the Catahoula Parish School District (“the District”), and permanently

enjoined the Board from discriminating on the basis of race or color in the operation of the

school system. The desegregation plan identified specific actions, and time frames for said

actions, to be taken regarding student assignment and transfers, faculty and staff employment

and integration, school construction, and services, facilities, programs, and activities.

       On August 1, 1969, this Court amended the July 29, 1969 Order, regarding the

assignment of students in the Jonesville and Sicily Island areas. On August 7, 1980, this Court

entered a judgment allowing the Board to reassign grade 5 from Jonesville Elementary School

to Jonesville Junior High, and grade 8 from Jonesville Junior High to Block High School. On

August 23, 1993, this Court issued an order authorizing the Board to implement a Student

Enrollment and Transfer Policy.

       On May 23, 1994, Save Our Schools filed a Motion to Intervene and sought a Temporary

Restraining Order in opposition of the Board’s Motion for Authorization to Consolidate

Schools and Change Attendance Zones. On July 7, 1994, this Court dismissed the Motion to

Intervene as untimely and made in bad faith, and authorized the Board to close Enterprise High

School and transfer grades K-8 to Harrisonburg Elementary and grades 9-12 to Harrisonburg


                                                  2
Case 1:69-cv-14430-TAD Document 95 Filed 09/03/20 Page 3 of 10 PageID #: 964



High, and to transfer students in grades 6-8 at Manifest Elementary to Jonesville Junior High.

       On August 8, 1995, this Court authorized the Board to close Manifest Elementary and

assign its students to Jonesville Elementary and Jonesville Junior High. On March

13, 2012, this Court authorized the Board to consolidate the schools in the Harrisonburg and

Sicily Island Attendance Zones.

       On January 24, 2019, the Court ordered both parties to respond to an online news report

regarding Block High School and to show cause why a special master should not be assigned to

the case. On March 15, 2019, the Louisiana State Chapter of the NAACP filed a Motion for

Leave to File and Amicus Brief. On April 2, 2019, this Court granted the NAACP’s motion,

“limited to its input on the issue of the court’s potential appointment of a special master. The

Court declined to assign a special master at that time.

       On May 24, 2019, the Court authorized the Board to close Jonesville Junior High and

reassign grade 5 and grades 6-7 to Jonesville Elementary and Block High, respectively. On July

8, 2019, this Court granted the Parties’ Joint Motion for Partial Unitary Status in the area of

transportation.

       On September 3, 2019, this Court signed the Plan of Work jointly filed by the Parties.

The Plan of Work required the Board to provide the United States with documents regarding

student and faculty assignment and extracurricular activities.     In addition to reviewing the

documents produced, the United States requested and reviewed additional information

regarding teacher recruitment and hiring, and visited every school in the District with an expert

in facilities. The United States advised the NAACP of its assessment and findings as to each of

these reviews.


                                                 3
Case 1:69-cv-14430-TAD Document 95 Filed 09/03/20 Page 4 of 10 PageID #: 965



II.    LEGAL STANDARD

       The goal of a school desegregation case is to eliminate the vestiges of past de jure

segregation from all aspects of school operations to the extent practicable and, thereby, achieve

full unitary status.   Freeman v. Pitts, 503 U.S. 467, 491-92, 489 (1992).           To obtain a

declaration of unitary status, the Board must show that its schools have: (1) fully and

satisfactorily complied with the Court’s decrees for a reasonable period of time; (2) eliminated

the vestiges of prior de jure discrimination to the extent practicable; and (3) demonstrated a

good-faith commitment to the whole of the Court’s decrees and to those provisions of the law

and the Constitution that were the predicate for judicial intervention in the first instance. See

Missouri v. Jenkins, 515 U.S. 70, 87-89 (1995); Bd. of Educ. of Oklahoma City Pub. Sch. v.

Dowell, 498 U.S. 237, 248-50 (1991).

        The Supreme Court has identified six areas, commonly known as the “Green factors,”

which must be addressed as part of the determination of whether a school district has fulfilled its

duties and eliminated vestiges of the prior dual system to the extent practicable: (1) student

assignment; (2) faculty; (3) staff; (4) transportation; (5) extracurricular activities; and (6)

facilities. Green v. Sch. Bd. of New Kent Cty., 391 U.S. 430, 435 (1968); Anderson v. Sch. Bd.,

517 F.3d 292, 298 (11th Cir. 2008) (“To guide courts in determining whether the vestiges of de

jure segregation have been eliminated as far as practicable, the Supreme Court has identified

several aspects of school operations that must be considered, commonly referred to as the Green

factors: student assignment, faculty, staff, transportation, extracurricular activities, and

facilities.”). The Supreme Court also has approved consideration of other indicia, such as

“quality of education,” as important factors for determining whether the Board has fulfilled its


                                                4
Case 1:69-cv-14430-TAD Document 95 Filed 09/03/20 Page 5 of 10 PageID #: 966



desegregation obligations. Freeman, 503 U.S. at 492-93. The proper measure of a Board’s

progress toward unitary status “is the effectiveness, not the purpose,” of its actions. Brinkman,

443 U.S. at 537-38; see also Swann v. Charlotte-Mecklenburg Bd. of Educ., 402 U.S. 1, 25

(1971). To that end, a district must demonstrate its “affirmative commitment to comply in good

faith with the entirety of a desegregation plan,” not simply that it “had [not] acted in bad faith or

engaged in further acts of discrimination since the desegregation plan went into effect.”

Freeman, 503 U.S. at 499.

III.    STIPULATED FACTS

       A.      Student Assignment

       During the 1968-69 school year, the Board operated ten schools, including two de jure

black schools: Jonesville Consolidated High School and Martin High School. The Board’s

desegregation plan maintained all ten schools, but required the schools to desegregate. The 1970

amended desegregation plan renamed the two de jure black schools as Jonesville Junior High

and Martin Junior High, respectively.

       During the 1970-71 school year, the Board enrolled 3,481 students (65% white and 35%

black) in schools:

  School                             Grade           Black            White               Total
  Sicily Island Elementary           1–5             149 (65%)        82 (35%)            231
  Martin Junior High                 5–8             150 (57%)        111 (43%)           261
  Sicily Island High                 9 – 12          134 (59%)        95 (41%)            229
  Jonesville Elementary              1–5             328 (38%)        529 (62%)           857
  Jonesville Junior High             6–8             213 (40%)        313 (60%)           526
  Block High                         9 – 12          162 (33%)        335 (67%)           497
  Manifest Elementary                1–8             11 (10%)         103 (90%)           114
  Harrisonburg High                  1 – 12          75 (17%)         354 (83%)           429

                                                 5
Case 1:69-cv-14430-TAD Document 95 Filed 09/03/20 Page 6 of 10 PageID #: 967



  Enterprise High                           1 – 12       0             177 (100%)         177
  Central High                              1 – 12       0             160 (100%)         160
  Total                                                  1,222 (35%)   2259 (65%)         3,481
  1970 Civil Rights Data Collection



        For the 2019-20 school year, the Board enrolled 1,117 students in grades K-12 in five

schools. The Board’s overall enrollment is 59% white, 39% black, and 2% other. The following

chart summarizes the enrollment at each school in the District during the 2019-20 school year:

  School                                    Grade        Black         White              Total
  Sicily Island High                        K – 12       118 (50%)     109 (46%)          222
  Jonesville Elementary                     K–5          162 (53%)     140 (46%)          286
  Block High                                7 – 12       144 (56%)     107 (42%)          257
  Harrisonburg High                         K – 12       41 (15%)      231 (82%)          282
  Central High                              K – 12       6 (9%)        64 (91%)           70
  Total                                                  449 (39%)     673 (59%)          1,117
  District 2019-20 Status Report to Court



        The District has experienced a substantial declining enrollment since the inception of this

case. As a result, the Board has closed two school facilities, reassigning the students enrolled at

Manifest Elementary and Enterprise High School to Harrisonburg Elementary Schools,

Jonesville Junior High, and Harrisonburg High, in a manner that strived to maintain and increase

desegregated student enrollment. Harrisonburg High’s current enrollment demographics remain

similar to the demographics in 1970, primarily due to the school serving students who live in the

rural, agricultural northwest region of the Parish. The next closest schools, Block High and Sicily

Island High, are 10 miles to the south and 12 miles to the east, respectively.

        The Board also consolidated three schools in the Harrisonburg, Sicily Island, and

Jonesville areas in a manner that did not interfere with its desegregation obligations. Central

                                                     6
Case 1:69-cv-14430-TAD Document 95 Filed 09/03/20 Page 7 of 10 PageID #: 968



High School, which enrolled no black students in 1970-71, currently enrolls a student body of

which only 9% are black students. Central is located in a remote southwestern part of the Parish,

a 45-minute to one-hour drive from the next closest school. Students who attend Central High

School live within a few miles of the school.

       The Board continues to implement changes to ensure that it grants and denies student

transfers in compliance with the Board’s transfer policy and this Court’s order without

discriminating on the basis of race. These transfers do not have a negative effect on

desegregation in the Board’s schools.

       B.      Faculty and Staff Assignment

            In 1970-71, the Board employed a total of 168 full-time teachers, of which 30%

were black and 70% were white. At the time, 64 white teachers worked in racially-identifiable

black schools, and 16 black teachers worked in racially-identifiable white schools.

  School                             Grade           Black           White                Total
  Sicily Island Elementary           1–5             3 (27%)         8 (73%)              11
  Martin Junior High                 5–8             3 (25%)         9 (75%)              12
  Sicily Island High                 9 – 12          5 (36%)         9 (64%)              14
  Jonesville Elementary              1–5             8 (29%)         20 (71%)             28
  Jonesville Junior High             6–8             6 (29%)         15 (71%)             21
  Block High                         9 – 12          8 (29%)         20 (71%)             28
  Manifest Elementary                1–8             2 (33%)         4 (77%)              6
  Harrisonburg High                  1 – 12          8 (35%)         15 (65%)             23
  Enterprise High                    1 – 12          4 (31%)         9 (69%)              13
  Central High                       1 – 12          4 (35%)         8 (65%)              12
  Total                                              51 (30%)        117 (70%)            168



       In 2019-20, the Board employed a total of 200 certified and non-certified school-level

                                                 7
Case 1:69-cv-14430-TAD Document 95 Filed 09/03/20 Page 8 of 10 PageID #: 969



administrators, teachers, and staff, of which 71 (36%) are black and 129 (64%) are white. The

Board employees 82 teachers, 29% of whom are black. The following charts illustrates the

number:


  School                                    Grade        Black       White                Total
  Sicily Island High                        K – 12       6 (35%)     13 (65%)             17
  Jonesville Elementary                     1–5          6 (35%)     11 (65%)             17
  Block High                                6 – 12       11 (52%)    10 (48%)             21
  Harrisonburg High                         K – 12       1 (5%)      18 (95%)             19
  Central High                              K – 12       0           8 (100%)             8
  Total                                                  24 (29%)    60 (71%)             82
  District 2019-20 Status Report to Court
  of teachers at each individual school

        Faculty at three of the five schools reflect the overall employment demographics of the

District. Between 2015 and 2019, Central High advertised only three vacancies, and due to the

steady decrease of student enrolment at the school, the Board decided not to replace the most

recent vacancy. Between 2015 and 2018, Harrisonburg High advertised only four vacancies,

which the school filled with one black and three white teachers. In 2019, Harrisonburg advertised

seven vacancies. The school received only one application from a black applicant, whom they

hired along with six white teachers. The United States requested and reviewed the Board’s

documentation regarding recruitment and hiring at all five schools, and determined that there is

no evidence of discrimination in faculty and staff assignment; nor is there evidence of

discrimination in the Board’s employment practices.

        C.       Extracurricular Activities

        The Board offers a wide variety of student activities, and race is not a consideration for

participation in those activities. Due to the consolidation of schools in specific attendance zones,

                                                     8
Case 1:69-cv-14430-TAD Document 95 Filed 09/03/20 Page 9 of 10 PageID #: 970



not every school offers the same extracurricular sports. For example, neither Harrisonburg High

nor Central High offer football, as neither have football fields. However, aside from school

assignment based on attendance zone, student participation in sports, student government, clubs,

and extracurricular and co-curricular activities reflects that activities are available to all students

in the District regardless of race.

        D.       Facilities

        There is no evidence of discrimination in school facilities. The Board assigns students to

facilities in a non-segregated and non-discriminatory manner. In response to concerns raised by

the community in Fall of 2018, the Board replaced carpet and air conditioning units and painted

sections of Block High School. In order to accommodate the closure of Jonesville Junior High

and the transfer of two grades to the High School, the Board conducted substantial renovations of

the “A” Building at Block. Due to the consolidation of schools in specific attendance zones,

school facilities are not identical. As noted above, every school does not have the same sports

facilities. However, each of the five schools maintains physical facilities which are comparable

to each other.

IV.     CONCLUSION

        Based on the information and data provided and the applicable law, the Court finds that

the Board has acted in good faith to comply with the Court’s 1969 Order and its subsequent

amendments for a reasonable period of time, has refrained from taking actions that would reverse

its progress in desegregating its system, eliminated the vestiges of past de jure discrimination to

the extent practicable, and is operating a unitary school system. The Court, therefore, concludes

that the Board has met the legal standards for a declaration of unitary status and is entitled to


                                                  9
Case 1:69-cv-14430-TAD Document 95 Filed 09/03/20 Page 10 of 10 PageID #: 971



dismissal of this case.

       Accordingly, the Court will enter judgment, granting the Joint Motion, declaring the

District unitary, dissolving all prior injunctions against the Board, relinquishing supervision of

the District and returning that supervision to the Board, and dismissing this case with prejudice.

       MONROE, LOUISIANA, this 3rd day of September, 2020.




                                                            TERRY A. DOUGHTY
                                                       UNITED STATES DISTRICT JUDGE




                                                10
